Case 4:18-cv-11451-LVP-EAS
              Case: 18-1917 ECF
                            Document:
                                No. 3341filedFiled:
                                              10/15/19
                                                    10/15/2019
                                                          PageID.1084
                                                                 Page: 1Page 1 of 3




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                   Tel. (513) 564-7000
       Clerk                        CINCINNATI, OHIO 45202-3988                 www.ca6.uscourts.gov




                                                   Filed: October 15, 2019




Mr. David J. Weaver
Eastern District of Michigan at Flint
600 Church Street
Suite 140 Federal Building
Flint, MI 48502-0000

                     Re: Case No. 18-1917, Speech First, Inc. v. Mark Schlissel, et al
                         Originating Case No. : 4:18-cv-11451

Dear Clerk,

   Enclosed is a copy of the mandate filed in this case.

                                                   Sincerely yours,

                                                   s/Maddison R Edelbrock
                                                   For Sharday Swain

cc: Mr. Kevin T. Baine
    Mr. William Spencer Consovoy
    Mr. Stephen Joseph Fuzesi
    Mr. Jeffrey Matthew Harris
    Ms. Kathryn Elizabeth Hoover
    Mr. Lawrence John Joseph
    Mr. Thomas W. Kidd Jr.
    Mr. Amy Beth McKinlay
    Mr. Leonard M. Niehoff

Enclosure
Case 4:18-cv-11451-LVP-EAS
              Case: 18-1917 ECF
                            Document:
                                No. 3341filedFiled:
                                              10/15/19
                                                    10/15/2019
                                                          PageID.1085
                                                                 Page: 2Page 2 of 3



                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                           ________________

                                              No: 18-1917
                                           ________________

                                                                      Filed: October 15, 2019

SPEECH FIRST, INC.

                Plaintiff - Appellant

v.

MARK SCHLISSEL, in his official capacity as President of the University of Michigan; E.
ROYSTER HARPER, in her official capacity as Vice President for Student Life at the
University of Michigan; ERIK WESSEL, in his official capacity as Director of the Office of
Student Conflict Resolution; JULIO CARDONA, in his official capacity as Interim Assistant
Dean of Students; EDDIE WASHINGTON, JR., in his official capacity as Executive Director of
the Division of Public Safety & Security; ROBERT SELLERS, Vice Provost for Equity and
Inclusion; MICHAEL J. BEHM, in his or her official capacity as member of the University of
Michigan Board of Regents; MARK J. BERNSTEIN, in his or her official capacity as member of
the University of Michigan Board of Regents; SHAUNA RYDER DIGGS, in his or her official
capacity as member of the University of Michigan Board of Regents; DENISE ILITCH, in his or
her official capacity as member of the University of Michigan Board of Regents; ANDREA
FISCHER NEWMAN, in his or her official capacity as member of the University of Michigan
Board of Regents; ANDREW C. RICHNER, in his or her official capacity as member of the
University of Michigan Board of Regents; RON WEISER, in his or her official capacity as
member of the University of Michigan Board of Regents; KATHERINE E. WHITE, in his or her
official capacity as member of the University of Michigan Board of Regents

                Defendants - Appellees



                                            MANDATE

     Pursuant to the court's disposition that was filed 09/23/2019 the mandate for this case hereby

issues today.
Case 4:18-cv-11451-LVP-EAS
              Case: 18-1917 ECF
                            Document:
                                No. 3341filedFiled:
                                              10/15/19
                                                    10/15/2019
                                                          PageID.1086
                                                                 Page: 3Page 3 of 3




 COSTS: None
